Consolidated order, Supreme Court, New York County, entered July 12, 1977, denying the plaintiff’s motion for a trial preference and granting the motion of the defendants-respondents to vacate the note of issue and statement of readiness and to strike the action from the Trial Calendar, and granting defendants-respondents’ motion to compel the plaintiff to produce two of its representatives for oral depositions, unanimously reversed, on the law and the facts and in the exercise of discretion, with $40 costs and disbursements of this appeal to appellant, and the plaintiff’s motion for a trial preference granted and the respondents’ motions denied. This action was commenced in 1974 for damages for breach of a fiduciary relationship and negligence and fraud in causing the loss of substantially all of the pension funds of the plaintiff for retired ministers and their families. This matter was before the court previously (New York Annual Conference of United Methodist Church v Preusch, 51 AD2d 711). There has already been excessive delay in pretrial maneuvering, the effect of which has been to prevent a timely disposition on the merits. Concur—Kupferman, J. P., Evans, Lane and Lynch, JJ.